... ' . . . r
      ~



                AO 2458 (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                                           Page I of I



                                                    UNITED STATES DISTRICT COURT
                                                              SOUTHERN DISTRICT OF CALIFORNIA

                                     United States of America                              JUDGMENT IN A CRIMINAL CASE
                                                     V.                                     (For Offenses Commilled On or After November I, 1987)


                                     Laura Vazquez-Sanchez                                 Case Number: 3 :20-mj-20319

                                                                                           Francisco J Sanchez
                                                                                           Defendant 's Allorney


                REGISTRATION NO. 94300298

                THE DEFENDANT:
                 IZI pleaded guilty to count(s) 1 of Complaint
                                                          - - - - - =-       - -- -- --    - - --         - - + --       rc(.,;;U":•...,..
                                                                                                                                     ::t:m .,\ ''-,-,,i::>"cl.m1
                                                                                                                                                               1::;
                                                                                                                                                                ""' J"f1ITT
                                                                                                                                                                         _.J.,,..,--,,",(")Urr,
                                                                                                                                                                                             H,.,.-1-
                 0 was found guilty to count(s)                                                 SOUHIEH t~ 0:S I RIC, ,.)f' Cl\l IFORNIA
                   after a plea of not guilty.                                                  :                                :: vTY
                   Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                Title & Section                   Nature of Offense                                                               Count Number(s)
                8: 1325                           ILLEGAL ENTRY (Misdemeanor)                                                     1

                 D The defendant has been found not guilty on count(s)
                                                              - - -- -- - - - - -- - -- - -- -
                •    Count(s)
                                  - - - -- - - -- - -- - - - - - -
                                                                   dismissed on the motion of the United States.

                                                            IMPRISONMENT
                       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
                imprisoned for a term ~ f/

                                             ( tJ'TIMESERVED                             • _ _ ______                                    days

                IZI Assessment: $10 WAIVED ~ Fine: WAIVED
                ~ Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
                the defendant's possession at the time of arrest upon their deportation or removal.
                D Court recommends defendant be deported/removed with relative, _ _ __ _ _ _ _ _ charged in case


                     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
                of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
                imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
                United States Attorney of any material change in the defendant's economic circumstances.

                                                                                         Tuesday, February 11, 2020



                Received
                             - - - ~- .--~ --
                             DUSM

                                                                                         UNITED STATES MAGISTRATE JUDGE


                Clerk's Office Copy                                                                                                                    3 :20-mj-20319
